—In a contested probate proceeding, the objectants appeal from (1) a decision of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated June 10, 1997, and (2) a decree of the same court, dated June 13, 1997, admitting the will to probate.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the decree is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs payable by the objectants personally.
The Surrogate properly denied the objectants’ motion to vacate a stipulation of settlement. “It is well settled that stipulations of settlement are judicially favored, and may not be lightly cast aside” (Matter of Gruntz, 168 AD2d 558, 559). “[A]bsent a showing that a stipulation of settlement was the product of fraud, overreaching, mistake, or duress, it will not be disturbed by the court” (Enright v Vasile, 205 AD2d 732, 733). The record indicates that the court conducted a proper allocution of the objectant Michael DePaul and determined that he voluntarily and knowingly accepted the terms of the stipulation.
The objectants’ remaining contentions are without merit. Altman, J. P., Krausman, Florio and Luciano, JJ., concur.